Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pajerski (US 10,475,227) in view of Cohen et al. (US 2018/0182159; hereinafter "Cohen").
Regarding claim 1, Pajerski discloses A method of generating a cross-section of a 3D model ("a geometric boundary visualization," col. 5, line 63 – col. 6, line 23) comprising: determining a cross-section plane intersecting the 3D model ("The geometric boundary in FIG. 7 takes the form of a plane 702 that intersects the three dimensional volume 704," col. 5, line 63 – col. 6, line 23); performing ray-tracing by passing each of a plurality of rays through a corresponding pixel of a viewing plane such that each ray intersects the cross-section plane ("for each pixel of a two dimensional display, visualization of a first identified point along a corresponding ray," col. 5, line 63 – col. 6, line 23); determining one or more rays that are within the 3D model at their respective points of intersection with the cross section plane ("a corresponding ray that intersects the geometric boundary (e.g., plane 702) within the three dimensional volume 704," col. 5, line 63 – col. 6, line 23); and highlighting pixels corresponding to the determined rays ("The pixel value for that pixel is determined," 
Pajerski does not disclose determining rays that are within a threshold distance of the 3D model.
In the same art of determining intersection of rays and 3D objects, Cohen teaches determining rays that are within a threshold distance of the 3D model ("To mark the silhouette while rendering the quadric, the processor casts transformed virtual rays R′, corresponding to respective pixels in bounding box … the processor marks the pixel to indicate that the pixel is at the edge of the quadric, in that the pixel is within the threshold distance of the quadric. For example, the processor may color the pixel to indicate that the pixel belongs to the silhouette of the quadric," para. 84).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Cohen to Pajerski.  The motivation would have been to increase flexibility and user friendliness by allowing for a specified "desired width of the marking (Cohen, para. 85).
Regarding claim 2, the combination of Pajerski and Cohen renders obvious wherein the cross-section plane defines a front side and a back side of the 3D model (e.g. the cross-section plane shown in Pajerski, Fig. 7 differentiates between portions in front of the plane and portions behind the plane), and wherein performing ray-tracing further comprises: determining a first intersection between each of the plurality of rays and the 3D model from the perspective of the viewing plane ("a corresponding ray that intersects the geometric boundary (e.g., plane 702) within the three dimensional volume 704," col. 5, line 63 – col. 6, line 23); and truncating each of the plurality of rays such that the first intersection between each of the plurality of rays and the 3D model occurs either at the cross-section plane or on the back side (e.g. one can see in Pajerski, Fig. 8 that since the portion of the 3D model in 
Regarding claim 3, the combination of Pajerski and Cohen renders obvious determining, for each of the plurality of rays, a corresponding pixel color based on the intersection of each of the plurality of rays with the 3D model ("The pixel value for that pixel is determined," col. 5, line 63 – col. 6, line 23); rendering pixels based on the corresponding pixel color; and, highlighting pixels corresponding to the determined rays the same color ("a cross sectional area of displayed points can be determined and displayed as well as average values, such as average temperature of displayed points," Pajerski, col. 6, lines 60-62; "all points within a temperature range along each ray are depicted using a corresponding color value," Pajerski, col. 8, lines 25-26).
Regarding claims 10-12, they are rejected using the same citations and rationales set forth in the rejections of claims 1-3, respectively.
Regarding claim 19, it is rejected using the same citations and rationales set forth in the rejection of claim 1.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pajerski in view of Cohen, and further in view of Endo et al. (US 2018/0025548; hereinafter "Endo").
Regarding claim 4, the combination of Pajerski and Cohen does not disclose wherein, for each ray, the threshold distance comprises a distance in 2 dimensions extending, within the cross-section plane, from the point of intersection between the ray and the cross-section plane.
In the same art of generating cross-sectional images, Endo teaches wherein, for each ray, the threshold distance comprises a distance in 2 dimensions extending, within the cross-section plane, from the point of intersection between the ray and the cross-section plane ("Note that the predetermined distance described above is not limited to the three-
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Endo to the combination of Pajerski and Cohen.  The motivation would have been to allow for the image to be "more easily recognized" (Endo, para. 205), "to more precisely compare affected areas" (Endo, para. 3), and to increase flexibility by allowing an operator to determine an appropriate distance measurement.
Regarding claim 13, it is rejected using the same citations and rationales set forth in the rejection of claim 4.

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pajerski in view of Cohen, and further in view of Akutsu (US 2006/0044308).
Regarding claim 7, the combination of Pajerski and Cohen does not disclose selecting a geometric surface of the 3D model, wherein selecting the geometric surface comprises: selecting a pixel of the viewing plane; determining a closest highlighted pixel corresponding to the selected pixel of the viewing plane; and selecting the geometric surface of the 3D model corresponding to the closest highlighted pixel.
In the same art of visualizing a 3D model, Akutsu teaches selecting a geometric surface of the 3D model ("surface selecting," para. 1), wherein selecting the geometric surface comprises: selecting a pixel of the viewing plane; determining a closest highlighted pixel corresponding to the selected pixel of the viewing plane; and selecting the geometric surface of the 3D model corresponding to the closest highlighted pixel 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Akutsu to the combination of Pajerski and Cohen.  The motivation would have been to improve usability.
Regarding claim 8, the combination of Pajerski, Cohen, and Akutsu renders obvious 
determining a distance between a first geometric surface and a second geometric surface of the 3D model ("the two surfaces are decided, then the dimension (distance dimension) is displayed," Akutsu, para. 64; see claim 7 for motivation to combine), where determining the distance comprises: selecting a first pixel of the viewing plane; determining a first closest highlighted pixel corresponding to the first selected pixel of the viewing plane; selecting the first geometric surface of the 3D model corresponding to the first closest highlighted pixel; selecting a second pixel of the viewing plane; determining a second closest highlighted pixel corresponding to the second selected pixel of the viewing plane; selecting the second geometric surface of the 3D model corresponding to the second closest highlighted pixel ("When the edge lines 4a, 4b are selected, it is not necessary to position the cursor on the edge lines exactly … the cursor is brought close to either edge line 4a or 4b," para. 62; see claim 7 for motivation to combine); and measuring the distance between the selected first geometric surface and the selected second geometric surface ("by detecting selection of edge line 4a or edge line 4b … it is possible to select surface B. If surface B is selected and the two surfaces are decided, then the dimension (distance dimension) is displayed," Akutsu, para. 64; see claim 7 for motivation to combine).
Regarding claims 16 and 17, they are rejected using the same citations and rationales set forth in the rejections of claims 7 and 8, respectively.

s 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pajerski in view of Cohen, and further in view of Hashima et al. (US 2007/0291032; hereinafter "Hashima").
Regarding claim 9, the combination of Pajerski and Cohen does not disclose separating the 3D model into a plurality of component parts; separately, for two or more of the component parts: determining the cross-section plane intersecting the component part of the 3D model; performing ray-tracing by passing each of the plurality of rays through the corresponding pixel of the viewing plane such that each ray intersects the cross-section plane; determining one or more rays that are within the threshold distance of the component part of the 3D model at their respective points of intersection with the cross section plane; and highlighting pixels corresponding to the determined rays the same color, and combining the highlighted pixels from each of the two or more component parts into a single image.
In the same art of processing 3D models, Hashima teaches separating the 3D model into a plurality of component parts ("a calculation area is divided," para. 239); separately, for two or more of the component parts ("divide a calculation area into a plurality of areas and calculate for each divided area," para. 246): determining the cross-section plane intersecting the component part of the 3D model ("setting a plurality of cutting planes for the calculation area … cross-sectional images cut out by the cutting planes," para. 28); and combining the [results] from each of the two or more component parts into a single image ("collects the calculation result from each of the sub-computers and carries out the generation," para. 250).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hashima to the performing ray-tracing by passing each of the plurality of rays through the corresponding pixel of the viewing plane such that each ray intersects the cross-section plane; determining one or more rays that are within the threshold distance of the component part of the 3D model at their respective points of intersection with the cross section plane; and highlighting pixels corresponding to the determined rays the same color of the combination of Pajerski and Cohen.  In other words, such a combination would teach Hashima's technique of separating into components, performing calculations on individual components, and combining the results, and applying that technique to the cross-section highlighting method of Pajerski and Cohen.  The motivation would have been for "enabling a reduction of a memory volume used for the 3D model calculation" (Hashima, para. 246) and to increase computational efficiency.
Regarding claim 18, it is rejected using the same citations and rationales set forth in the rejection of claim 9.
 
Allowable Subject Matter
Claims 5, 6, 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5, 14, and 20, the known prior art does not teach or disclose wherein, for each ray, the threshold distance is based on a viewing distance, the viewing distance comprising a distance between the pixel of the viewing plane corresponding to the ray and the ray's intersection with the cross-section plane.  Claims 6 and 15 are free from the prior art based on their dependency on claims 5 and 14, respectively.

Pertinent Prior Art
Kovtun et al. (US 2020/0054398) and Peterson et al. (US 2020/0151874) disclose determining a cut plane through a 3D model, casting rays from a viewing plane to intersect with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611